Title: To Benjamin Franklin from Hezekiah Ford, 20 January 1779
From: Ford, Hezekiah
To: Franklin, Benjamin


Hon. Sir.
Chaillot Jan. 20th. 1779.
Notwithstanding I am confident I left the papers containing the Resolves of Congress in your Book at Passi, after I had finished the Copy for M Lee; Yet I have made diligent search for them; and I do assure you they are not at Chaillot. I have therefore only to request, that you woud be so kind as to reexamine your papers, & I have no doubt but that you will discover them now concealed between the blank leaves of your Book. However shoud that not be the Case, and you are in immediate want of them; I will transcribe a fair Copy and send it to you.

I have the honor to be with real respect & Esteem, Sir Your Most faithful & affectionate Hble Servt.
H. Ford.
Hon. B. Franklin Esqr.
 
Addressed: Honble. / B. Franklin Esqr. / Minister Plenipotentiary / Passi
Notation: H. Ford Chaillot 20 Jr. 1779.
